[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DISCOVERY ORDER
The plaintiff's Motion For Permission To File Additional Discovery is granted in accordance with the following:
1. The objection by defendants Bridgeport Roman Catholic Diocesan Corporation, Bishop Walter Curtis, and Bishop Edward M. Egan to the producing document number 194 is sustained.
2. The objection by defendant Walter Philip Coleman to the production of documents 185, 188, 189, 190, 191, and 193 is sustained. These documents contain psychological evaluations CT Page 10661 prepared in 1994 and statements for services. Defendant Coleman's objection to producing the other documents is overruled.
3. The terms of the protective order issued by Judge Levin in the case of George L. Rosado, et al v. Bridgeport Roman Catholic Diocesan Corporation, et al, CV93-0300272S, shall apply. A copy of the order is attached.
GEORGE N. THIM, JUDGE